Beck, J.
1. In the absence of a proper written request, it is not error for the trial court to fail to instruct the jury on the subject of impeachment of witnesses, credibility of witnesses, or the rule as to reconciling conflicting testimony. See Steed v. State, 123 Ga. 569 (3) ; Freeman v. Coleman, 88 Ga. 421 (3) ; Stevens v. Central R. Co., 80 Ga. 19 (3).
2. There being nothing in the evidence to authorize such a charge, it was proper for the court to omit the law of involuntary manslaughter from its instructions to the jury.
3. The evidence warranted the verdict, and the court did not err in .refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.